In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                    ___________________________
                         No. 02-18-00203-CV
                    ___________________________

                     LESTER J. STRAIT, Appellant

                                     V.

  SAVANNAH COURT PARTNERSHIP; PSJ PROPERTIES, LTD.; V. PATRICK
    GRAY CUSTOM HOMES, INC.; HOME CREEK, L.L.C.; JMJ TORIAN
 PROPERTIES, L.L.C.; CHEATHAM PARTNERS; THE CITY OF SOUTHLAKE,
TEXAS; LAURA HILL, IN HER OFFICIAL CAPACITY AS MAYOR OF THE CITY
 OF SOUTHLAKE; AND SHANA YELVERTON, IN HER OFFICIAL CAPACITY
    AS THE CITY MANAGER OF THE CITY OF SOUTHLAKE, Appellees


                On Appeal from the 342nd District Court
                        Tarrant County, Texas
                    Trial Court No. 342-295089-17


              Before Bassel, J.; Sudderth, C.J.; and Gabriel, J.
                   Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      This is an appeal from the trial court’s order granting Appellees’ motions for

summary judgment that were based solely on collateral estoppel and res judicata. In

two interrelated issues, Appellant Lester J. Strait argues that Appellees’ summary

judgments should be reversed because they were based on the preclusive effect of a

prior judgment that was reversed on appeal. See Strait v. Savannah Court P’ship, 576
S.W.3d 802, 818 (Tex. App.—Fort Worth 2019, pet. denied) (Strait I). Appellees

concede that their motions for summary judgment in the underlying lawsuit (Strait II)

were based on preclusion doctrines and that this court’s reversal of the final judgment

in Strait I renders the summary judgments in the Strait II lawsuit improper. We agree

with the parties that this appeal requires reversal. We therefore sustain Strait’s issues,

reverse the trial court’s summary judgments, and remand the case to the trial court for

a new trial. See Tex. R. App. P. 43.2(d); see also Chase Home Fin., LLC v. SFTF Holdings,

LLC, No. 02-10-00423-CV, 2011 WL 2756175, at *1 (Tex. App.—Fort Worth July

14, 2011, no pet.) (mem. op.) (per curiam) (reversing and remanding after appellee

agreed to the relief sought by appellant); Smith v. Law Office of Dale A. Burrows, P.C.,

No. 02-10-00112-CV, 2010 WL 4056229, at *1 (Tex. App.—Fort Worth Oct. 14,

2010, no pet.) (mem. op.) (same).

                                                              Per Curiam

Delivered: February 6, 2020



                                            2